Citation Nr: 1537958	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-20 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 23, 2009, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1947 to October 1947 and from July 1948 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On April 23, 2009, the Veteran filed a claim for TDIU.
 
2.  It is not factually ascertainable that an increase in severity occurred during the year prior to his April 23, 2009 claim such that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than April 23, 2009, for the grant of TDIU benefits.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present case, the RO granted TDIU.  The Board notes that once a claim is granted, additional notice is not required regarding the claim, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of his claim.  The claims file includes his service treatment records, and post-service medical records.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


II. Earlier effective date

The Veteran seeks an effective date earlier than April 23, 2009 for the award of TDIU benefits.  The current effective date is based on the date of receipt of the Veteran's claim for TDIU.

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A TDIU claim is a claim for increased compensation, thus the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o) ; Hazan v. Gober, 10 Vet. App. 511 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992).

The Board notes that prior to his April 23, 2009 claim for TDIU benefits, the Veteran had filed a claim seeking TDIU benefits that was denied in a June 2007 rating decision.  The Veteran did not file a notice of disagreement within one year of the decision.  He submitted statements in June 2007 and April 2008, establishing that he meets the preliminary schedular requirements for TDIU.  However, the Board finds that these statements did not express disagreement with the June 2007 determination and a desire for appellate review.  38 C.F.R. § 20.201.  Thus, the June 2007 rating decision was not appealed and became final.  38 U.S.C.A. § 7105.  Such finality precludes award of an effective date prior to June 2007.

The Veteran did not file a claim to reopen TDIU between the June 2007 denial and April 23, 2009, the date his current claim was received.  Accordingly, the Board determines that April 23, 2009, is the date of receipt of the TDIU claim for purposes of assigning an effective date.  Thus, the earliest the Veteran could be entitled to TDIU would be within the year prior to April 23, 2009, if the evidence shows that there was a factually ascertainable increase in severity that occurred during the year prior to his April 23, 2009 claim such that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board finds that it is not factually ascertainable that an increase in severity occurred during the year prior to his April 23, 2009 claim such that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  The claims file does not contain any medical records showing that the Veteran was unemployable during the year immediately preceding the April 23, 2009 claim.  In fact, the medical evidence establishing unemployability was submitted in 2011, more than two years after the Veteran filed his claim. 

The Board has carefully considered the Veteran's contentions regarding an earlier effective date for TDIU; however, the preponderance of the evidence is against the claim.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis for an effective date earlier than April 23, 2009 for the award of TDIU benefits, and the Veteran's earlier effective date claim must be denied. 


ORDER

Entitlement to an effective date prior to April 23, 2009, for the award of a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


